___________

                                    No. 95-3957
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   Western District of Missouri.
                                         *
Brian Keith Brodie,                      *           [UNPUBLISHED]
                                         *
              Appellant.                 *


                                    ___________

                      Submitted:    June 25, 1996

                           Filed:   July 5, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Brian Keith Brodie pleaded guilty to being a felon in possession of
ammunition, in violation of 18 U.S.C. § 924(a)(2), and the district court1
sentenced him to 37 months imprisonment and three years supervised release.
On appeal, counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), and Brodie has filed a supplemental brief.          We affirm.


     We reject the assertion that Brodie's sentence was excessive, as he
was sentenced within the applicable Guidelines sentencing range.         We find
no error in the district court's calculation of Brodie's criminal history
score.    See U.S.S.G. § 4A1.1(c), (d); U.S.S.G. § 4A1.2(a)(3).      Finally, we
hold that the arguments that




     1
     The Honorable Dean Whipple, United States District Judge for
the Western District of Missouri.
Brodie raises in his supplemental brief are meritless:   he was convicted
and sentenced only for being a felon in possession of ammunition, and not
for being a felon in possession of a firearm.


     After reviewing the record in accordance with Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issues.


     The judgment is affirmed.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.